Title: To Thomas Jefferson from William Bache, 1 September 1803
From: Bache, William
To: Jefferson, Thomas


          
            Dear Sir.
            New Orleans Sepr. 1st. 1803.
          
          You will find William G, Garland, a native of Richmond, Northumberland county in virginia recommended to the attentions of Government for an appointment under the approaching regulations of Louisiana. What his expectations are I know not, but his integrity and industry are unquestionable; and if in the management of accounts, or in any labour of that kind a vacancy may happen he will fill it to the entire satisfaction of his Country. This I say in his behalf from a conviction that, if he is favourably received, he will make a faithful officer. With wishes for your health and a full enjoyment of the gratitude & affection of your Countrymen for your many services I remain your friend 
          
            
              William Bache
            
          
         